   
  
 

USDC SDNY
DOCUMENT

‘ELECTRONICALLY FILED:
DOC #:

DATE FILED: | /22/20:

  

PECHMAN LAW GROUP PLL

ATTORNEYS AT LAW

 
 

 

488 MADISON AVENUE
NEW YORK, NEW YORK 10022
(212) 583-9500
WWW.PECHMANLAW.COM

 

January 22, 2020

VIA ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 18D
New York, New York 10007

Re: Hernandez et al. v. 120 East 56th Street Rest. Corp. et al.
Case No. 19-cv-8121 (IMF) (RWL)

Dear Judge Lehrburger:

We represent Plaintiffs in the above-referenced matter and submit this letter jointly with
Defendants to request a three-day extension of time for the parties to submit their ex-parte
statements in advance of the settlement conference scheduled for January 30, 2020. The current
deadline is tomorrow, January 23, 2020, however the parties request additional time to continue
their preliminary negotiations as well as their attempts to narrow the issues in dispute prior to the
submission deadline. Accordingly, the parties request that the ex-parte submissions be due on
Monday, January 27, 2020.

This is the first request for this relief. The parties thank the Court for its consideration of
this request.

espectfully submitted,

Vivianna Morales

so fe
. lf 2L/202

HON. ROBERT W. LEHRBURGER———

‘i . BU
UNITED STATES MAGISTRATE JUDGE

cc: Counsel for Defendants (via ECF)
